FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                  November 6, 2007
                                     PUBLISH                    Elisabeth A. Shumaker
                                                                    Clerk of Court
                   UNITED STATES COURT OF APPEALS

                          FOR THE TENTH CIRCUIT




 In the matter of the Complaint filed by
 PATRICK LYNN,
 ________________________                             Case No. 07-3234
                                                           (D. Kan.)
 PATRICK LYNN,                                      (D.C. No. 07-0102-AD)

             Plaintiff-Appellant,

 v.

 CHARLES ROGERS;
 STEPHEN G. MIRAKIAN;
 LINDEN APPEL; and
 JULIE ST. PETER,

             Defendants-Appellees.



                                      ORDER



Before TACHA, Chief Circuit Judge, HENRY and HARTZ, Circuit Judges.



      This is an appeal from a district court order dismissing appellant’s disciplinary

complaints against four attorneys, Charles Rogers, Stephen G. Mirakian, Linden

Appel, and Julie St. Peter, and from an order denying appellant’s motion for

reconsideration.
      A private citizen does not have standing to initiate or maintain a disciplinary

proceeding, or to appeal if a court declines to discipline an attorney. See, e.g.,

Mattice v. Meyer, 353 F. 2d 316 (8th Cir. 1965).

      This appeal is DISMISSED.

                                             Entered for the Court




                                             ELISABETH A. SHUMAKER
                                             Clerk of Court




                                         2